DETAILED ACTION

The applicant amended claims 1, 11, 16, and 20 in the amendment received on 07-23-2021.

The claims 1-20 are pending.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 

A.  Applicant's argument with respect to claims 1-20, are based on newly amended matter and are addressed in the rejection below.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ganichev et al. (US 20150016286 A1) in view of Rais et al. (US 20140153707 A1) in view of Makanawala et al. (US 20130262320 A1) in view of Baril et al. (US 20120027191 A1).

With respect to claim 1, Ganichev teaches receiving, at a system entry point to the system, an incoming customer communication from a customer originating from outside the system, (i.e., section 0111 teaches receiving a message; fig.3 and section 0064 teaches request coming from outside the control cluster). Ganichev teaches creating a routing log associated with the incoming customer communication, wherein the routing log includes a log entry for each system routing point to which the incoming customer communication is routed, wherein the routing log is updated each time the incoming customer communication is routed, (i.e., section 0114-0116 teaches observation messages and aggregating them to create a report or log; this section teaches that each time the message is forwarded or routed an observation is recorded which includes relevant information as stated; section 0017 teaches updating or receiving an observation each time the communication is forwarded or routed). Ganichev teaches updating the routing log with an initial log entry denoting the system entry point to the system, (i.e., section 0014 teaches ingress point; section 0116 and 0117 teaches each observation includes information about the addresses of the source or customer who sent the communication). Ganichev teaches routing the incoming customer communication at a system routing point, (i.e., section 0114 teaches forwarding point). Ganichev teaches updating the routing log with a decision log entry, wherein the decision log entry includes a reason for routing the incoming communication to the user, wherein the reason for routing includes context of a decision to route the incoming communication to the user, (i.e., section 0082 teaches decision log and recording observations including the results of performing the logical forwarding operations; section 0083 teaches reasons for logging logical forwarding operations). Ganichev teaches transmitting the incoming customer communication and the routing log to the user, (i.e., section 0005 teaches sending the report to the user). Ganichev teaches transmitting the routing log to an external section for analysis; analyzing the routing log in the external section, (i.e., section 0010 teaches forwarding to external addresses; section 0103 teaches observation analyzer; fig 2 shows controller and observations being external to the controller).  Ganichev teaches displaying the routing log to the user; and displaying the incoming customer communication to the user, (i.e., section 0005 teaches delivery to the user for view). Ganichev discloses the claimed subject matter as discussed above except a customer engagement center (CEC); customer service representative (CRS); further wherein the system entry point is selected from: a telephone, an IVR system, an electronic mail or messaging system, and a scanner.  However, Rais teaches a customer engagement center (CEC), (i.e., section 0031 teaches customer service and contact center).  Rais teaches customer service representative (CRS), (i.e., section 0031 teaches customer service personnel). Rais teaches further wherein the system entry point is selected from: a telephone, an IVR system, an electronic mail or messaging system, and a scanner, (i.e., section 0047 teaches telephone and IVR systems) in order that a thread may record, or log, each message or event it sends to another thread (section 0077).  Therefore, based on Ganichev in view of Rais, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Rais to the system of Ganichev in order that a thread may record, or log, each message or event it sends to another thread. Ganichev and Rais discloses the claimed denoting identification information for the customer who authored the incoming communication; Wherein the incoming customer communication is drafted by a human person.  However, Makanawala teaches denoting identification information for the customer who authored the incoming communication, (i.e., section 0084 and section 0090 teaches identifying the author of the incoming message and identifying a log related to that user).  Makanawala teaches Wherein the incoming customer communication is drafted by a human person, (i.e., figure 1 teaches customer is a human person as depicted see also section 0024) in order to provide customer relationship management (section 0003). Therefore, based on Ganichev in view of Rais and further in view of Makanawala, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Makanawala to the system of Ganichev and Rais in order provide customer relationship management. Ganichev, Rais, and Makanawala discloses the claimed subject matter as discussed above except wherein the log entry includes an indication of whether the incoming customer communication was manually routed or automatically routed.  However, Baril teaches wherein the log entry includes an indication of whether the incoming customer communication was manually routed or automatically routed, (i.e., section 0018 teaches logging an indication whether blacklisting which is a 

With respect to claim 2, Ganichev teaches further comprising repeating routing the incoming customer communication at a system routing point and updating the routing log with a decision log entry until no more system routing points remain, (i.e., section 0082-0084 teaches forwarding the packets and creating a map).

With respect to claim 3, Ganichev teaches wherein the number of system routing points may vary from system to system or from instance to instance of receiving a communication, (i.e., section 0082-0084 teaches forwarding the packets and creating a map).

storing a copy of at least one of the incoming customer communication or the routing log in internal or external storage, (i.e., section 0091 teaches a state storage).

With respect to claim 5, Ganichev teaches transmitting the incoming customer communication and the routing log to an external section for analysis, (i.e., section 0044 teaches an external gateway).

With respect to claim 6, the limitations of claim 6 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 7, Ganichev teaches wherein the system entry point is selected from: a system input, a telephone or IVR system, an electronic mail or messaging system, and a scanner, (i.e., section 0014 teaches ingress point).

With respect to claim 8, Ganichev teaches wherein the routing log is at least one of: a separate document from the incoming customer communication, attached to the incoming customer communication, or appended to the body of the incoming customer communication, (i.e., section 0114-0116 teaches observation messages and aggregating them to create a report or log).

wherein the initial log entry includes at least one of: the type of communication, the date and time of entry, and information on the initial processing and/or entry of the incoming customer communication, (i.e., section 0014 teaches ingress point or initial entry of the customers communication).

With respect to claim 10, Ganichev teaches wherein the system routing point may be an automated decision using predetermined criteria or a manual evaluation by reviewing staff, (i.e., section 0082 teaches decision log).

With respect to claim 11, Ganichev teaches wherein the decision log entry includes at least one of the system routing point, or a destination, (i.e., section 0082 teaches decision log).

With respect to claim 12, Ganichev teaches wherein the incoming customer communication and the routing log are transmitted to at least one of: a specific CSR, a group of CSRs, a specific queue, or a group of queues, (i.e., section 0294 teaches specific queue).

With respect to claim 13, Ganichev discloses the claimed subject matter as discussed above except wherein the routing log automatically opens on a CEC desktop before a CSR opens the incoming customer communication.  However, Rais teaches wherein the routing log automatically opens on a CEC desktop before a CSR opens the incoming customer communication, (i.e., section 0083 teaches opening log files ) in order that a thread may record, or log, each message or event it sends to another thread (section 0077).  Therefore, based on Ganichev in view of Rais, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Rais to the system of Ganichev in order that a thread may record, or log, each message or event it sends to another thread.

With respect to claim 14, Ganichev  discloses the claimed subject matter as discussed above except wherein the routing log opens simultaneously with the incoming customer communication.  However, Rais teaches wherein the routing log opens simultaneously with the incoming customer communication, (i.e., section 0083 teaches opening log files) in order that a thread may record, or log, each message or event it sends to another thread (section 0077).  Therefore, based on Ganichev in view of Rais, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Rais to the system of Ganichev in order that a thread may record, or log, each message or event it sends to another thread.

 wherein the routing log requires some input from a CSR to open.  However, Rais teaches wherein the routing log requires some input from a CSR to open, (i.e., section 0083 teaches opening log files ) in order that a thread may record, or log, each message or event it sends to another thread (section 0077).  Therefore, based on Ganichev in view of Rais, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Rais to the system of Ganichev in order that a thread may record, or log, each message or event it sends to another thread.

With respect to claim 16, the limitations of claim 16 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 17, Ganichev teaches wherein the processor is a smart routing engine, (i.e., section 0045 teaches rules engine).

With respect to claim 18, Ganichev teaches wherein the processor is at least one of: an IVR system, a rules engine, a workforce optimization system, a back office handling system, or any combination thereof, (i.e., section 0045 teaches rules engine).

wherein the incoming customer communication is at least one of: a live telephone call, a recorded telephone call, information gathered or transcribed from a telephone call, a voice mail message, email, an online posting, a direct message from a customer, a communication from a third party, a message from a customer forwarded by a third party, an electronic copy of mail sent by post or courier, or any combination thereof.  However, Rais teaches wherein the incoming customer communication is at least one of: a live telephone call, a recorded telephone call, information gathered or transcribed from a telephone call, a voice mail message, email, an online posting, a direct message from a customer, a communication from a third party, a message from a customer forwarded by a third party, an electronic copy of mail sent by post or courier, or any combination thereof, (i.e., section 0003 teaches email, video call, chat) in order that a thread may record, or log, each message or event it sends to another thread (section 0077).  Therefore, based on Ganichev in view of Rais, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Rais to the system of Ganichev in order that a thread may record, or log, each message or event it sends to another thread.

With respect to claim 20, the limitations of claim 20 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL MESA
Examiner
Art Unit 2447

/J.M/Examiner, Art Unit 2447                                     

/George C Neurauter, Jr./Primary Examiner, Art Unit 2447